                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                      Case No. 17-cr-20434
                Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                       GERSHWIN A. DRAIN
       ALI NASER MUAALLA,
                                                UNITED STATES MAGISTRATE JUDGE
                                                     ELIZABETH A. STAFFORD
               Defendant.
                                        /

OPINION AND ORDER DENYING DEFENDANT’S MOTION TO VACATE
                     SENTENCE [#50]

                                 I. INTRODUCTION

      On January 16, 2018, Defendant Ali Naser Muaalla pled guilty to one count

of Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371. Dkt.

No. 28.     Thereafter, he was sentenced to a twenty-four-month term of

imprisonment. See Dkt. No. 51, pp. 11-13 (Pg. ID 345-47). Defendant now moves

to vacate that sentence pursuant to 28 U.S.C. § 2255, asserting his trial counsel was

ineffective by not investigating and presenting, for mitigation purposes, evidence

of his prisoner of war status. See Dkt. No. 50.

      Present before the Court is Defendant’s Motion to Vacate Judgment. Id.

Upon review of the briefs, the Court finds that the matter can be resolved without a




                                         -1-
hearing. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth below, the Court

will DENY the Motion [#50].

                               II. LEGAL STANDARD

      28 U.S.C. § 2255 provides prisoners with a mechanism to raise collateral

attacks on their sentence. See 28 U.S.C. § 2255(a). Unless the prisoner’s motion

conclusively shows that they are entitled to no relief, the court shall notify and

serve the United States attorney, grant a prompt hearing, and determine the issues -

- making findings of fact and conclusions of law. See 28 U.S.C. § 225(b). If the

court finds that a judgment was rendered without jurisdiction, or that the sentence

imposed was not authorized by law or otherwise open to collateral attack, or that

there has been a denial or infringement of the constitutional rights of the prisoner

such as to render the judgment vulnerable to collateral attack, the court shall vacate

and set the judgment aside and shall discharge the prisoner or resentence him or

grant a new trial or correct the sentence as may appear appropriate. See id.

                                  III. DISCUSSION

      Defendant asks the Court to set aside and/or resentence him on grounds of

ineffective assistance of counsel. Specifically, Defendant contends that his trial

counsel failed to present the Court with evidence that he was held as a political

prisoner in Iraq for 4.5 years after he was discovered assisting refugees as a




                                         -2-
member of the Iraqi Army. Defendant argues that if counsel had presented such

evidence, this may have altered the Court’s sentencing decision.

      To establish a claim for ineffective assistance of counsel, a defendant must

show that (1) her attorney’s representation fell below an objective standard of

reasonableness, and (2) there is a reasonable probability that this deficiency

prejudiced the outcome. See Hill v. Lockhart, 474 U.S. 52, 57-60 (1985); United

States v. Carter, 355 F.3d 920, 924 (6th Cir. 2004); see also Strickland v.

Washington, 466 U.S. 668, 688 (1984) (“More specific guidelines are not

appropriate.”). “Unless a defendant makes both showings, it cannot be said that

the conviction or [sentence] resulted from a breakdown in the adversary process

that renders the result unreliable.” Strickland, 466 U.S. at 687. The Sixth Circuit

has instructed reviewing courts to “indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Groseclose v. Bell, 130 F.3d 1161, 1167 (6th Cir. 1997) (quoting Strickland, 466

U.S. at 689).

      Here, Defendant has failed to satisfy the first prong of the ineffective

assistance of counsel inquiry. Critically, there is no indication that counsel was

aware of the time Defendant spent as a political prisoner. Indeed, Defendant told

his probation officer that “he completed his [military] duty without any major

issues or disciplinary action.”   See Presentence Investigation Report (Pg. 8).



                                        -3-
Because it does not appear that counsel had reason to know of this information, he

could not be expected to further investigate and/or present this information to the

Court. For that reason, counsel’s representation did not fall below an objective

standard of reasonableness.

      Moreover, even if counsel was aware of this information, Defendant has not

demonstrated a reasonable probability that his proceedings were prejudiced by this

omission. Certainly, his time as a political prisoner in Iraq had no effect on his

sentencing guidelines range, which was thirty-three to forty-one months. See Dkt.

No. 51, p. 11 (Pg. ID 345).      In fact, Defendant was sentenced to a term of

imprisonment well below the bottom end of that range. Furthermore, Defendant’s

Iraqi incarceration occurred over thirty years ago. See Dkt. No. 50, p. 8 (Pg. ID

325). Since then, he has become a United State citizen and has resided in this

country for over twenty years. See Presentence Investigation Report (Pg. 7). It is

therefore speculative, at best, that presenting the Court with evidence of such a

remote event would have resulted in a more lenient sentence than what he

received. See Strickland, 466 U.S. 668, 693 (“It is not enough for the defendant to

show that the errors had some conceivable effect on the outcome of the

proceeding.”).   Accordingly, Defendant has failed to establish a meritorious

ineffective assistance of counsel claim.




                                           -4-
                                 IV. CONCLUSION

      For the reasons stated herein, the Court will DENY Defendant’s Motion to

Vacate Sentence [#50]. The Court will also DENY Defendant a Certificate of

Appealability because no reasonable jurist could question or disagree with the

above findings and conclusions. See Rule 11 of Rules Governing Section 2254

and 2255 Cases (“The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.”); 28 U.S.C. § 2253(c)(2) (A

certificate of appealability may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.”); Slack v. McDaniel,

529 U.S. 473, 484 (2000) (A petitioner must show “that reasonable jurists could

debate whether (or, for the matter, agree that) the petition should have been

resolved in a different manner or that the issues present were adequate to deserve

encouragement to proceed further.”).

      IT IS SO ORDERED.

Dated:       July 15, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge




                                         -5-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, July 15, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -6-
